The Supreme Court of the United States having reversed with costs our decision affirming the judgment of the district of Dakota county, we, in obedience to its mandate, reversed the judgment of said district court with costs to defendant. Thereupon defendant taxed such costs awarded by this court and also included in such taxation the costs awarded by the Supreme Court of the United States, over the objection of plaintiff, and entered judgment in this court for the amount,viz. $956.07 (197 Minn. 652, 268 N.W. 199). Plaintiff now asks this court to issue a remittitur to the court below without payment of said judgment of costs as a condition precedent to a new trial, under 2 Mason Minn. St. 1927, § 9487. Defendant insists, on the authority of State ex Del. Peery v. District Court, 139 Minn. 464, 166 N.W. 1080, that this court is without power to grant the motion.
Had defendant not insisted upon including in the judgment entered in this court against plaintiff the costs taxed in the Supreme Court of the United States, the case cited would have been in point; for this court, under the section above referred to, has no authority to stay the collection of the judgment for costs of any court other than its own pending a new trial. But here defendant merged the costs in this court with the costs awarded by the Supreme Court of the United States into one judgment of this court, and the logical conclusion would seem to be that this court has control of the entire judgment under said § 9487. And it appearing to the satisfaction of this court that plaintiff is unable to pay said judgment in full, the remittitur is hereby granted upon payment of the clerk's fees only as provided in said section.
 *Page 1